DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Action
Receipt of Amendments/Remarks filed on 06/02/2021 is acknowledged.  Claims 1-6, 8-9, 11-12, 19-24 and 26 are pending in this application.  Claims 7, 10, 13-18 and 25 have been cancelled.  Claims 5, 8, 11, 21-22 and 26 have been amended.

Status of Claims
Accordingly, claims 1-6, 8-9, 11-12, 20-24 and 26 are presented for examination on the merits for patentability as they read upon the elected subject matter and claim 19 directed to non-elected invention are withdrawn.
The following rejections are either reiterated or newly applied. They constitute the complete set of objection/rejections presently being applied to the instant application.

Priority
The present application has provisional 62/485,560 filed on 04/14/2017.
Withdrawn of Objection/Rejection
(1)	Applicant’s amendment to specification filed on 06/02/2021 has been considered.  The amendment overcome the previous objection to specification.  Therefore, the objection is hereby withdrawn.
(2)	Applicant’s amendment to claim 26 filed on 06/02/2021 has been considered.  The amendment overcome the previous objection to claim 26.  Therefore, the objection is hereby withdrawn.
(3)	Applicant’s claim amendment also overcome the previously rejected claims 5, 8 and 21-22 under 35 U.S.C. 112, second paragraph, as being indefinite.  Therefore, the rejection is hereby withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



(1)	Claims 1-4, 6, 8, 12, 20 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over WELLS et al. (U. S. PG-Pub. No. 2009/0229331 A1) in view of SALUTSKY et al. (U. S. Patent No. 3,285,731) and LEGAL et al. (U.S. Patent No. 3,433,617).
Applicant Claims
Applicant claims an aqueous dispersion comprising:
(i)	water;
(ii)	zinc orthophosphate (i.e. potassium zinc orthophosphate or ammonium zinc orthophosphate) in the form of suspended solids dispersed within the water; and
(iii)	dissolved solids including a water-soluble orthophosphate;
wherein the total solids content is from 60 % to about 75 % w/w/ of the dispersion, in which the suspended solids is from 15 % to 25 % w/w of the dispersion.
Noted that the “zinc orthophosphate” of claim 1 is also known as “zinc phosphate” in the relevant art and, therefore, the above two names are used interchangeably in the rejections set forth below.
Determination of the scope and content of the prior art 
(MPEP 2141.01)
	For claim 1, WELLS teaches a water-soluble plant fertilizer suspension/dispersion for plant growth, comprising: (i) water; and (ii) one or more water-soluble mineral salts nutrient, i.e. nitrogen, phosphorous, potassium, or zinc (see: page 11, reference claims 1 & 6), and potassium phosphate and/or ammonium phosphate in an amount, i.e. 35 % by weight of the suspension/DISPERSION  (see: [0010], line 1-4; [0023]; [0027 & 0028]; and page 11, reference claim 20, line 1-3 & 9-11).
	As such, the “water-soluble potassium and/or ammonium phosphate present in an amount of 35 % by weight of the suspension”, taught by WELLS as discussed supra, reads on the recitation “wherein the dissolved solids including a water-soluble orthophosphate can be present in an amount of 35 % by weight of the dispersion, based on the total solids is about 60 % by weight and the suspended solids is 25 % by weight” as claimed.
	For claims 6, 12 and 20, WELLS also teaches that the suspension is readily dissolvable in water which having a pH, i.e. about 7.0 (see: [0011], line 12-16).  As such, WELLS’s aqueous suspension has a pH balance (e.g. about 7.0) which is close to the pH of the dispersion (e.g. about 8.0) of claim 6, and overlap with the pH of the dispersion (e.g. at least 6.0 or at least 7.0) of claim 12 or 20.
	For claim 8, WELLS teaches that the suspension is sufficiently stable and has a shelf-life period of time, e.g. one year (see: [0009], line 10-15), which reads on the shelf life of the present dispersion, i.e. 12 months (equal one year) as claimed.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	(1)	WELLS teaches the aqueous suspension comprising water and one or more water-soluble mineral salts, i.e. potassium phosphate and/or ammonium phosphate in an amount of 35 % by weight, but WELLS does not teach the plant fertilizer include the claimed zinc orthophosphate (i.e. ammonium zinc phosphate or potassium zinc phosphate) in the form as suspended solids, as recited in claims 1-3; and does not teach the amount of the zinc orthophosphate, i.e. 15 to 25 % by weight, as recited in claim 1.  The deficiency is taught by the other reference SALUTSKY.
SALUTSKY teaches a solid fertilizer composition, which can include a blend of magnesium ammonium phosphate and magnesium potassium phosphate (in an amount of 1 to 99 % by weight) as plant nutrients (see: col. 3, line 26-30), in combination with at least one additional fertilizer that can provide trace elements, e.g. zinc ammonium phosphate and/or zinc potassium phosphate, in an amount up to 10 % by weight (see: col. 3, line 26-30, 41-46 & 50; col. 5, line 61-69; col. 6, line 13-21; and col. 10, reference claim 2).
As such, the above “additional fertilizer” reads on the “zinc orthophosphate is potassium zinc phosphate” of claims 1 & 2; or the “zinc orthophosphate is ammonium zinc phosphate” of claims 1 & 3; and the “blend of magnesium ammonium phosphate and magnesium potassium phosphate” reads on the “further plant nutrition compound” of claim 4.
Furthermore, the “solid” zinc ammonium phosphate and/or zinc potassium phosphate can be in an amount of, i.e. 10 % by weight, and the “solid” blend of claim 1.
SALUTSKY also teaches that the solid fertilizer composition can provide a controlled release of plant nutrients for plant growth, i.e. it can supply plant nutrients, i.e. potassium and trace elements (e.g. zinc), required for plant growth (see: col. 1, line 13-19; and col. 3, line 26-51; and col. 6, line 13-21).
With respect to the weight ratio of dissolved solids to suspended solids (e.g. 1.4: 1.0), as recited in claim 26, the reference WELLS teaches the water-soluble plant nutrients, i.e. potassium phosphate and/or ammonium phosphate, can be used in an amount, e.g. 35 % by weight, for plant growth purposes, where the reference SALUTSKY teaches the solid plant nutrient/fertilizer, i.e. zinc ammonium phosphate and zinc potassium phosphate, can be included, e.g. in an amount of 10 % by weight, together with the solid plant nutrients/fertilizers, i.e. a blend of magnesium ammonium phosphate and magnesium potassium phosphate in an amount such as 15 % by weight.  As such, the combined solid plant nutrients/fertilizers taught in SALUTSKY would be, i.e. 25 % by weight.
As such, the combined teaching of WELLS and SALUTSKY read on the “weight ratio wherein the dissolved solids (i.e. 35 % by weight of the water-soluble phosphates as plant nutrients, as taught by WELLS) to suspended solids (i.e. a total of 25 % by weight 
(2)	SALUTSKY does not suggests the solid plant nutrients in the composition is suspended in aqueous or water, as required by claim 1.  The deficiency is suggested by the reference LEGAL.
LEGAL teaches a slurry fertilizer comprising phosphorus and other agriculturally beneficial materials (e.g. trace elements, i.e. zinc; see col. 3, line 19-22), wherein the fertilizer is a “liquid suspension” in which solid phase is preponderant over the liquid phase and contains nutrient salts in finely divided solid form and in solution form (see: col. 1, line 45-58; and col. 2, line 38-40).
LEGAL teaches that the trace element (e.g. zinc) is present in the slurry in both “readily soluble” and “difficultly soluble forms”, e.g. both as the simple soluble metal salt and as the less soluble metal ammonium phosphate, and this is important in the application of zinc to corn wherein both immediate and long term availability is required, as some of the readily ionized trace element will be tied up as a metal ammonium phosphate, which has low solubility, the trace element slurries have some buffering action against toxicity when the trace element is applied in excessive amounts (see: col. 10, line 43-57).
LEGAL also teaches that the trace elements and the nutrients (e.g. nitrogen, phosphorus and potassium) appear to have a synergistic type of relationship that is enhanced when they are present in the same unit volume of soil so that they are initially physically present together (see: col. 10, line 38-42).


Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine WELLS with SALUTSKY and LEGAL to arrive at the claimed aqueous dispersion that comprises both zinc orthophosphate (phosphate) suspended in water and water-soluble orthophosphate (phosphate) soluble in water.
The combination is prima facie obvious because WELLS teaches the “aqueous” fertilizer composition can provide a complete, nutritionally balanced, readily available water-soluble plant nutrients (i.e. zinc in the form as Zn-EDTA salt, potassium phosphate and ammonium phosphate) for “rapid” nutrient uptake by the plants; SALUTSKY teaches a “solid” fertilizer composition, comprising one or more trace elements as plant nutrients (i.e. zinc in the form of solid zinc ammonium phosphate and/or zinc potassium phosphate) for “controlled release” of the plant nutrients required for plant growth, and the combination of WELLS and SALUTSKY is motivated by the reference LEGAL, which suggests trace elements (e.g. zinc) be present in the slurry fertilizer in both “readily soluble metal salt form” and “difficultly or less soluble metal ammonium phosphate”, as the readily soluble metal salt is used for immediate supply of trace element to plants and the less soluble metal ammonium phosphate can be used for long-term availability/supply of trace element to plants.
Moreover, it would have been obvious to a person of ordinary skilled in the art at the time the invention was made to include one or more additional solid fertilizer, i.e. zinc ammonium phosphate and/or zinc potassium phosphate, or to substitute the zinc ammonium phosphate with another equivalent zinc source, i.e. zinc potassium 
With respect to the amount of suspended solids (i.e. 25 % by weight) and dissolved solids (e.g. 35 % by weight) recited in claim 1, or the weight ratio of dissolved solids to suspended solids (e.g. 1.4 : 1.0) recited in claim 26, the reference WELLS teaches the water-soluble plant nutrients, i.e. potassium phosphate and/or ammonium phosphate, can be used in an amount, i.e. 35 % by weight, for plant growth purposes, and the reference SALUTSKY teaches the solid plant nutrient/fertilizer, i.e. zinc ammonium phosphate and zinc potassium phosphate can be included, i.e. in an amount of 10 % by weight, together with other solid plant fertilizers, i.e. a blend of magnesium ammonium phosphate and magnesium potassium phosphate in an amount such as 15 % by weight.  
As such, the adjustment of particular conventional working conditions (e.g. determining result effective amounts of the dissolved solids and suspended solids as plant nutrients) is routine optimization, which is within the skill of the ordinary artisan, with the ordinary skilled artisan recognizing that the effective amount or effective ratio of the water-soluble and water-insoluble (suspended solid) plant nutrients is the level where desirable plant growth can be achieved.
Therefore, from the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed 

(2)	Claims 1-5, 6, 8, 12, 20 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over WELLS et al. (U.S. PG-Pub. No. 2009/0229331 A1) in view of SALUTSKY et al. (U.S. Patent No. 3,285,731) and LEGAL et al. (U.S. Patent No. 3,433,617) as applied to claims 1-4, 6, 8, 12, 20 and 26, and further in view of CHEN et al. (U.S. PG-Pub. No. 2011/0033436 A1).

Applicant Claims
Applicant claims an aqueous dispersion comprising:
(i)	water;
(ii)	zinc orthophosphate (i.e. potassium zinc orthophosphate or ammonium zinc orthophosphate) in the form of suspended solids dispersed within the water; and
(iii)	dissolved solids including a water-soluble orthophosphate;
wherein the total solids content is from 60 % to about 75 % w/w/ of the dispersion, in which the suspended solids is from 15 % to 25 % w/w of the dispersion;
wherein the dispersion has viscosity of from about 990 to about 5000 cps.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teachings of WELLS, SALUTSKY and LEGAL have been set forth above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

CHEN teaches a composition comprising a fine solid dispersion in aqueous medium (suspension), wherein the composition is compatible with micronutrient, i.e. potassium and zinc ions, and can include water-soluble phosphate salts, i.e. potassium and ammonium phosphate as those suggested by WELLS (see: [0013], line 3-5; and [0058]; and [0022], line 1-2 & 12-17).
CHEN teaches that the composition can include diluents in a sufficient amount to increase the viscosity of the fluid and provide a resulting fluid with thixotropic properties, i.e. a diluent having a viscosity of 2000 to 4000 cp (or cps) can be used (see: [0045]); and silica powder which functions as a viscosity builder yet providing rheology control and aid in suspension by preventing a setting effect (see: [0047], line 5-7), where the viscosity can be measured using Brookfield viscometer, LVTD, #3 spindle and a speed of 30 rpm (see: [0105], line 7-9).  

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to include other useful composition ingredients, i.e. diluents and/or silica powder, into the composition produced by the combination of WELLS, SALUTSKY and LEGAL because CHEN teaches that, such as, silica powder functions as a viscosity builder and can provide rheology control and aid in suspension by preventing a setting effect, and the measurement of said viscosity, i.e. using a Brookfield viscometer.

Therefore, from the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(3)	Claims 1-4, 6, 8-9, 11-12, 20-24 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over WELLS et al. (U.S. PG-Pub. No. 2009/0229331 A1) in view of SALUTSKY et al. (U.S. Patent No. 3,285,731) and LEGAL et al. (U.S. Patent No. 3,433,617) as applied to claims 1-4, 6, 8, 12, 20 and 26, and further in view of XUE et al. (U.S. Patent No. 6,756,437 B1).

Applicant Claims
Applicant claims an aqueous dispersion comprising:
(i)	water;
(ii)	zinc orthophosphate (i.e. potassium zinc orthophosphate or ammonium zinc orthophosphate) in the form of suspended solids dispersed within the water; and
(iii)	dissolved solids including a water-soluble orthophosphate;
wherein the total solids content is from 60 % to about 75 % w/w/ of the dispersion, in which the suspended solids is from 15 % to 25 % w/w of the dispersion;


Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teachings of WELLS, SALUTSKY and LEGAL have been set forth above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
SALUTSKY teaches a solid fertilizer composition comprising trace elements, i.e. zinc in the form as zinc ammonium phosphate and/or zinc potassium phosphate as set forth above, which reads on the claimed “zinc orthophosphate in the form of suspended solids, i.e. zinc potassium phosphate or ammonium zinc phosphate” as recited in claim 1.  However, SALUTSKY does not expressly mention the particle size of said zinc trace elements, i.e. at least 90 % of the particles have a particle size of less than 1 µm, as recited in claims 9 and 11.  The deficiency is taught by the reference XUE et al.
XUE teaches a stable aqueous dispersion of particles comprised of finely divided inorganic solid in aqueous medium, wherein the inorganic solids can be, i.e. zinc orthophosphate and zinc ammonium phosphate, dispersed in water (see: col. 1, line 5-7; col. 4, line 13-15; col. 5, line 3-4 & 11-12; and col. 24, claims 1 and 4). As such, the inorganic solids, i.e. “zinc ammonium phosphate dispersed in water” reads on the same “zinc ammonium phosphate” of claim 1.
XUE also teaches that the inorganic solid is in dispersed form, wherein more than 90 % by weight of the dispersed solid particles have a weight-average diameter generally ≤ 1 µm), or often ≤ 400 nm (or ≤ 0.4 µm) (see: col. 13, line 51-53; and col. 25: reference claim 1a).  As such, the “particle size of ≤ 1 µm” reads on the particle size recited in claim 9, and the “particle size of ≤ 0.4 µm” reads on the particle size recited in claim 11.
With respect to the recitation of claim 21 “where the zinc orthophosphate, i.e. zinc ammonium phosphate, is in the form of a particle having a shape giving rise to a contact surface area relative to the total surface area of the particle of greater than 1:6”, it is noted that XUE teaches the same zinc orthophosphate (e.g. zinc ammonium phosphate) and particle size distribution as claimed.  As such, the finely divided inorganic solids “zinc ammonium phosphate” taught by XUE would intrinsically possess the similar particle shape that can give rise to the similar surface area ratio as the manner recited in claim 21.
With respect to the recitation of claim 22 “wherein the zinc orthophosphate particles have a platelet shape and has at least one dimension that is less than 1 µm”, it is noted that XUE teaches the same zinc orthophosphate (e.g. zinc ammonium phosphate) and particle size distribution as claimed.  As such, the finely divided inorganic solids “zinc ammonium phosphate” taught by XUE would intrinsically has the similar platelet shape and dimension size as the manner recited in claim 22.
With respect to the “zeta potential” and “refractive index” of the claimed aqueous dispersion of claims 23 and 24, since the combined teaching of WELLS, SALUTSKY and LEGAL teaches a similar aqueous dispersion/suspension which can comprise all elements as recited in claim 1 (i.e. WELLS teaches the same water-soluble phosphates dissolved in water as the claimed “dissolved solids including water-soluble 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to utilize the fine particles size (i.e. those less than 1 µm or 0.4 µm) of inorganic solids, i.e. zinc ammonium phosphate) for dispersion in water because XUE teaches that the fine inorganic solid particles are finely distributed and dispersed in the aqueous, and the resulting aqueous dispersion is stable.
With respect to the zinc orthophosphate particle shape, and the ratio of contact to total surface area, as well as the dimension size of said zinc orthophosphate particles as recited, since XUE teaches the same zinc orthophosphate (e.g. zinc ammonium phosphate) and same particle size distribution as presently claimed, the finely divided solid zinc ammonium phosphate taught by the prior art XUE would intrinsically has the similar particle shape and ratio of contact to total surface area, as well as the dimension size as the present zinc orthophosphate (e.g. zinc ammonium phosphate), as to a chemical composition and its properties are inseparable.
Regarding the “zeta potential” and “refractive index” of the aqueous dispersion as claimed, the combined teaching of WELLS, SALUTSKY and LEGAL teaches the aqueous 
Therefore, from the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant’s arguments filed on 06/02/2021 have been considered but are not persuasive.
	Applicant argued that WELLS fails to teach the claimed limitation, which is the claimed dispersion comprises 15-25 % w/w of suspended zinc orthophosphate solids, because WELLS teaches the composition includes less than 20% by weight of water and, therefore, WELLS does not offer motivation for one ordinary skilled in the art to include insoluble, suspended solids into the composition (see Remarks: page 9-10).  In addition, Applicants argued that the other references, i.e. SALUTSKY and LEGAL, do not cure the deficiency of WELLS and do not teach the claim feature, i.e. they do not disclose the aqueous fertilizer dispersion which contains a total solids from about 60% to about 75% w/w and the suspended solids from 15% to 25% w/w of the dispersion claimed (see Remarks: page 9).

It should be noted that the reason or motivation to modify the reference may often suggest what the inventor has done but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant". Therefore, while the combination of WELLS, SALUTSKY and LEGAL would suggest the combination for a different reason than applicants, the art would suggest this combination.  See: MPEP 2144 which provides support that a different motivation can be utilized to render claims obvious.

With respect to the reference XUE, it is relied upon to teach the use of fine particles of inorganic solids, i.e. the claimed zinc ammonium phosphate, for dispersion in water would result a stable dispersion that has a similar zeta potential and refractive index as the claimed aqueous dispersion, and the zinc orthophosphate particles taught by XUE would inherently has the similar particle shape, surface area and dimensional size as the claimed zinc orthophosphate because chemical composition and its properties are inseparable, as discussed supra in the obviousness rejection.
Applicants also argued that the present specification discloses evidence of how the present dispersion was made and it clearly showed the ability to form an aqueous dispersion, which is not taught or suggested by the prior art (see Remarks: page 11).  The argument is not persuasive because the present claims, i.e. instant claim 1 is drawn to a “composition” in the form as dispersion, not drawn to a process of making a dispersion.  It should be noted that determination of patentability is based on the product itself and the patentability of a product does not depend on its method of production. If the “product” in the product-by-process is the same as or obvious from a product of the prior art (WELLS, SALUTSKY and LEGAL in combination), the claim is unpatentable even though the prior art product was made by a different process.

Conclusion
No claims are allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616